Citation Nr: 1523501	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-31 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  



FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letter dated in April 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, lay statement from the Veteran's wife, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in March 2012 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.   § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the current status of the Veteran's disability as it involved examination of the Veteran, a review of his pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Veteran's PTSD was assigned a 30 percent evaluation from March 12, 2010, pursuant Diagnostic Code 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, which award was made effective March 12, 2010.

The Veteran's global assessment of functioning (GAF) scores ranged from 60 to 62.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran asserts that his PTSD symptoms include intrusive thoughts, panic attacks more than once a week, nightmares, unprovoked irritability, difficulty with his thinking and judgment, impairment of short - and long-term memory, and the inability to establish and maintain effective relationships.  See May 2010 VA Form 21-0781; June 2012 Notice of Disagreement (NOD); January 2013 VA Form 9; Hearing Transcript at 5, 9, and 11.

VA mental health treatment records dated from November 2009 to February 2012 
reveal the Veteran and his wife participated in therapy to treat his PTSD symptoms.  During this period, VA treatment records show the Veteran presented with recurrent nightmares, chronic sleep disturbance, panic attacks, anxiety, anger, and problems with concentration and memory loss.  Additionally, medication management included trazadone to treat difficulty sleeping and venlafaxine to treat depression.  See Marion VA Medical Center Treatment Records.

A November 2009 VA treatment record shows the Veteran was diagnosed with depression, not otherwise specified (NOS).  

A February 2010 therapy indicates that the Veteran's thought content evidenced no delusions or hallucinations, however the psychologist's report reflects that excessive worry, obsessiveness and rigidity in the Veteran's thinking was evident.  The Veteran denied suicidal ideation.  The psychologist assigned a GAF score of 60.

A May 2010 statement from the Veteran's wife explained different instances when she witnessed the Veteran's PTSD symptoms since they married in February 1977.  She stated that on one occasion, while they were on vacation, the Veteran left her standing on the side of the highway due to his anger and mood swings.  She explained that he is suicidal and attempted to drive their car into another vehicle head on.  She also stated that at times she had to contact the police due to the Veteran's irritability and anger.  She explained that the Veteran will yell and break things simply because he felt that she did not do something right.  She also stated that they do not have many friends because the Veteran is not very sociable.  

In March 2012 the Veteran was afforded a VA PTSD examination.  The examination report shows that the Veteran was married with two children, and two grandchildren.  He was employed at the Federal Center from 1999 to 2005 until he retired.  His military occupational specialty (MOS) was a weapons mechanic.  The examiner's report reflects two in-service stressors related to the Veteran's PTSD diagnosis, to include the Veteran's experiences while at the U.S. Libyan air base in September 1969 when Muammar al-Gaddafi's regime took over Libya, and an in-service stressor related to working with nuclear weapons.  The examiner noted the Veteran's symptoms of difficulty sleeping, concentrating, hypervigilance, and restricted range of effect due to the inability to have loving feelings.  Social dysfunction and social avoidance were also noted.  The Veteran reported disruptive flashbacks, avoidance, detachment, social anxiety, hypervigilance, and mild memory loss.  There was no evidence of suicidal or homicidal ideation.  There was also no evidence of hallucinations or delusions.  Axis I diagnosis was PTSD.  The examiner assigned a GAF score of 62, finding that the Veteran's PTSD symptoms resulted in recurring and distressing recollections of the traumatic events, to include images, thought, or perception.  Additionally, the examiner determined the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning to include panic attacks that occur weekly or less often, and disturbances of motivation and mood.

During the April 2015 hearing, the Veteran and his wife testified that he experiences difficulty concentrating and impaired memory, specifically with retaining information to maintain, at minimum, part-time employment.  See Hearing Transcript at 7-8, 13-14.  The Veteran described the impact of his PTSD symptoms over the past 40 years.  He explained that he is unable to watch the news or any movies about war because his therapist's believed this was a trigger that caused nightmares and sleep disturbance.  Id. at 9.  The Veteran's wife also testified about different instances when she witnessed the Veteran's PTSD symptoms over the past few years.  She stated that the Veteran is suicidal and when he is upset he experienced blackouts that occurred monthly.  She explained that the Veteran is violent during a blackout and he does not recall anything from the moment it starts until he is finally responsive again.  She also stated that the Veteran is currently seeing his third therapist to treat PTSD because he did not work well with the first therapist assigned at the local VA medical center.  The Veteran's wife explained that the second therapist practiced what is known as "aggressive counseling," which required the Veteran to relive the traumatic events that caused his symptoms.  She explained that the Veteran would return home agitated and suicidal and that they currently drive approximately 7,000 miles a year to Marion, Indiana to attend the Veteran's counseling sessions with his third therapist.  She stated that since 2012, on more than one occasion, counselors have recommended hospitalization due to the Veteran's suicidal ideation.  She stated that in June 2012, the Veteran's PTSD symptoms were so bad that the therapist required him to sign a care statement and a safety plan.  She also stated that the Veteran is unable to go to the grocery store due to his unprovoked irritability and anger because at times "he just all of sudden loses it."  She described their daily lives as a very hard, uncomfortable lifestyle.  The Veteran's wife explained that she must constantly monitor him to include maintaining his personal hygiene.  She also discussed the Veteran's difficulty sleeping, noting that he screams in his sleep and has inadvertently attacked her due to nightmares.  Id at 7.  The Veteran and his wife also explained that he is prescribed medication to treat his PTSD symptoms and sleep impairment but it is not very helpful and the Veteran's therapist was currently researching medication that may be more suitable to treat his symptoms.

The Board finds that the evidence warrants a higher rating of 50 percent from March 12, 2010.  The Veteran's main symptoms during this period were chronic sleep impairment, nightmares, flashbacks, irritability, anxiety, intrusive thoughts, memory impairment, difficulty concentrating, hypervigilance, avoidance, and difficulty establishing and maintaining relationships.  The March 2012 VA examiner indicated the Veteran's PTSD symptoms prevented him from maintaining family and interpersonal relationships.  VA treatment records and therapy notes indicate that the Veteran had problems with impulse control, social comfort level, sleep patterns, judgment, and thinking.  Additionally, the March 2012 VA examiner acknowledged the Veteran's past alcohol abuse and opined that most of the Veteran's social dysfunction was due to his PTSD.  See also February 2010 Behavioral Health Treatment Note.  
The Board has also considered the testimony of the Veteran and his wife.  The statements describe symptoms of the Veteran's PTSD, particularly his inability to maintain impulse control, memory impairment, social withdrawal, sleep difficulty and nightmares.  They are consistent with the observations noted on the March 2012 VA examination and treatment records.  His symptoms appear to produce difficulties with reliability and productivity.

The Board has also considered whether the evidence supports a rating greater than 50 percent from March 12, 2010, but finds that it does not.  The evidence establishes that the Veteran has remained married for 35 years despite earlier evidence suggesting that his anger and irritability had caused problems in his marriage.  The Board acknowledges that on one occasion, the VA psychologist noted evidence of obsessional rituals, however it was not determined that it interfered with the Veteran's daily activities.  Additionally, the medical evidence of record indicates that the Veteran always denied suicidal and homicidal ideation.  Finally, the March 2012 VA examiner found that the Veteran is able to manage his finances.  Thus, the evidence does not demonstrate that he experiences deficiencies in most areas.  A higher rating is therefore not warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.
The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.



ORDER

A 50 percent rating for PTSD with depression is granted from March 12, 2010, subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


